IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


KENNETH A. SENOSKI, PRO SE,                  : No. 90 WM 2020
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
SECURITY PROCESSING CENTER,                  :
SUPERINTENDENT, JOHN WETZEL,                 :
                                             :
                    Respondent               :


                                     ORDER



PER CURIAM

      AND NOW, this 21st day of December, 2020, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.